Citation Nr: 0203165	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  00-24 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for left trochanteric 
bursitis, status post excision of femoral exostosis and 
bursectomy, currently rated 20 percent disabling.

2.  Entitlement to service connection for chronic right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active service from June to November 1957, 
and from December 1957 to August 1959.  This matter comes to 
the Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) October 
1999 rating decision which increased the rating of the 
service-connected left trochanteric bursitis, status post 
excision of femoral exostosis and bursectomy, from 10 to 20 
percent, and denied service connection for chronic right 
shoulder disability (diagnosed as impingement syndrome).  


FINDINGS OF FACT

1.  The veteran's service-connected left trochanteric 
bursitis, status post excision of femoral exostosis and 
bursectomy, is manifested by pain, discomfort, reduced and 
painful motion of the hip, altered gait requiring the use of 
a cane, inability to perform prolonged walking, standing, or 
driving a car, and functional impairment, based on both 
objective and subjective factors, described recently by an 
examiner as "moderate" with loss of 100 degrees flexion.

2.  Chronic right shoulder disability was not clinically 
evident during the veteran's active service or for many years 
thereafter; competent medical evidence of record demonstrates 
that his right shoulder disability is not causally related to 
his service or any incident therein, nor is it casually 
related to or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for a 30 percent rating for the service-
connected left hip disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, Code 5252 
(2001).

2.  Right shoulder disability was not incurred or aggravated 
by active service, nor is it causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

On review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
in this appeal.  The duty to assist under the new statute has 
been fulfilled as all the evidence and records identified by 
the veteran as plausibly relevant to his pending claims have 
been collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his increased rating and service connection claims, and that 
there are no outstanding pertinent records which the RO has 
not obtained or attempted to obtain.  No further assistance 
is needed to comply with the requirements of the new law 
regarding development of the veteran's claims.  

Increased rating claim:

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  Generally, the degrees of disability 
specified are considered adequate to compensate for loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Consideration 
must be given to the ability of the veteran to function under 
the ordinary conditions of daily life.  38 C.F.R. § 4.10 
(2001).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
VA is directed to review the recorded history of a disability 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2 (2001), the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Service connection for left trochanteric bursitis was granted 
by RO decision in July 1998, and a 10 percent rating was 
assigned (service connection for residuals of excision of 
lipoma from left trochanter bursa has been in effect from 
June 1988, and that disability has been rated noncompensable 
based on evidence of post-surgical scarring; the rating of 
impairment from left hip scarring is not subject to this 
appeal).  That decision was based on the evidence of record, 
including the veteran's service medical records and post 
service clinical evidence, showing that the disability was 
related to lipoma excision from left trochanteric bursa in 
service.  

VA and private medical records from March 1988 to January 
1998 document intermittent treatment and therapy for various 
symptoms and impairment including pain, reduced and painful 
motion, weakness, fatigability, and functional impairment of 
the left hip, as well as other nonservice-connected 
disabilities.  During the treatment, it was indicated that 
the veteran walked with altered gait and ambulated with 
assistance of a cane.  

On VA orthopedic examination in May 1998, the veteran 
reported long history of left hip pain and impairment, 
including surgery in 1959; reportedly, he ambulated with the 
help of a cane and was able to walk a distance of 30-40 feet 
without rest.  On examination, he walked with left-sided 
limp, with a cane, but he was able to move about the 
examining room, and mount and dismount the examining table; 
he was unable to hop on the left foot and was able to squat 
and rise only partially, but he was able to heel and toe 
walk; left trochanteric bursa was tender to palpation; left 
hip extension was to 30 degrees in standing position but, in 
sitting position, abduction/adduction, internal/external 
rotation, and flexion of the left hip were full.  X-ray study 
of the left hip showed surgical clips in the left inguinal 
region, but the hip was "unremarkable."  Left trochanteric 
bursitis was diagnosed.  

VA and private medical records from June 1998 to December 
2000 document intermittent treatment for symptoms and 
impairment including the veteran's service-connected left hip 
disability (including by surgical excision of osteophytes and 
bursa from the hip in June 1999), manifested by pain, reduced 
and painful motion, and functional impairment.  

At an April 2001 RO hearing, the veteran and his spouse 
testified that he had almost constant pain and functional 
impairment of the left hip, increasing with walking, 
prolonged standing, and driving a car, and requiring use of 
various assistive devices for ambulation (including a cane, 
crutches, and a walker).  Reportedly, he continued to 
experience pain and impairment despite ongoing medical 
treatment (including by cortisone injections and surgeries) 
and therapy.  

On VA orthopedic examination in May 2001, including and 
reflecting a review of the claims file, the veteran reported 
daily episodes of left hip pain, despite having undergone 
left hip surgery about a year and half earlier; he indicated 
that he had hip pain when lying down, and on normal and 
repeated use; he had weakness, fatigability, incoordination, 
and limped most of the time.  On examination, he walked with 
slight to moderate limp on the left; tenderness was noted in 
the left groin, left trochanter, and left trochanteric bursa 
areas; range of motion of the left hip, associated with pain 
on extremes of motion, was to 60 degrees flexion, to 35 
degrees abduction, to 10 degrees adduction, to 10-15 degrees 
internal rotation, and to 65 degrees external rotation.  X-
ray study of the left hip was within normal limits.  Left 
trochanter/hip surgery with residuals was diagnosed.  The 
examiner opined that the veteran's functional impairment was 
moderate, with loss of motion of 100 degrees flexion, 10 
degrees each abduction and adduction, 20 degrees internal 
rotation, and no loss of external rotation.  

At a January 2002 video conference hearing, the veteran and 
his spouse testified that he had frequent, significant left 
hip pain and, requiring frequent use a cane (he reportedly 
used two canes for a period of time in the past due to 
severity of pain and impairment), despite ongoing medical 
treatment and repeated surgeries.  His spouse frequently 
assisted him with various tasks and activities, such as 
getting out of bed and driving a car, because of the 
impairment from his left hip disability.  

Musculoskeletal disability is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working motion with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
pain, supported by adequate pathology, evidenced by visible 
behavior of a veteran undertaking motion; weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors considered in rating residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy from disuse or incoordination.  
38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

With functional loss due to pain on motion, 38 C.F.R. §§ 4.40 
and 4.45 must also be considered.  DeLuca, 8 Vet. 
App. at 207-8.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).

The veteran's service-connected left hip disability (other 
than post-surgical scar of that hip, which is rated 
separately under Code 7805 and is not a subject of this 
appeal) is rated under 38 C.F.R. § 4.71a, Code 5255, 
impairment of femur, and a 20 percent rating is assigned 
based on evidence of malunion of femur with moderate hip 
disability.  A 30 percent rating may be assigned under the 
same Code, if hip disability is marked.  A 30 percent 
disability rating may also be assigned for a service-
connected hip disability under Code 5252, based on limitation 
of motion of the thigh, if flexion is limited to 20 degrees 
(if flexion is limited to 30 degrees, a 20 percent rating is 
for application under Code 5252).

Based on the foregoing, the Board believes that the evidence 
supports a 30 percent rating for the veteran's service-
connected left hip disability.  The entirety of the evidence 
of record documents intermittent treatment for pain, 
discomfort, reduced and painful motion, and functional 
impairment involving the veteran's left hip, increasing on 
activity such as walking, prolonged sitting, and driving a 
car, and requiring use of a cane for ambulation.  On recent 
VA orthopedic examination in May 2001, the examiner opined 
that overall functional impairment of the left hip, based on 
both objective and subjective factors, was "moderate."  
However, he also indicated that such functional impairment 
was responsible for loss of 100 degrees of flexion which, 
consistent with 38 C.F.R. § 4.71, Plate II (2001), indicates 
that flexion is limited to 25 degrees (as full hip flexion is 
from 0 to 125 degrees).  Under Code 5252, a 20 percent 
disability rating is for application if flexion is limited to 
30 degrees; if it is limited to 20 degrees, a 30 percent 
rating will be assigned.  Thus, on consideration of both 
subjective complaints of pain and functional impairment and 
objectively demonstrable disability, and resolving the 
benefit of the doubt in the veteran's favor, the Board 
believes that the severity of his service-connected left hip 
disability more nearly approximates the criteria for a 30 
percent rating under Code 5252.  38 C.F.R. §§ 4.3, 4.7; see 
DeLuca, 8 Vet. App. at 206.

As the evidence does not suggest that the veteran's service-
connected left hip disability is associated with hip 
ankylosis, flail hip joint, or impairment of femur with 
fracture of surgical neck of femur or with false joint, the 
rating of his disability under Codes 5250, 5254, or 5255 is 
unwarranted in this case.

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1131.  Service connection may also be allowed 
on a presumptive basis for arthritis, if the disability 
becomes manifest to a compensable degree within one year 
after separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

In Allen v. Brown, 7 Vet. App. 439 (1995), the U.S. Court of 
Appeals for Veterans Claims (the Court) made clear that 
service connection may be granted for a disorder found 
proximately due to or the result of a service-connected 
disability, as well as when it is shown that the claimed 
disability has been aggravated by service-connected 
disability.  In such cases, a basis exists on which to 
predicate a grant of entitlement to service connection on a 
secondary basis.  Thus, under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  Cf. 38 C.F.R. § 3.322 (2001).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2001).  

Lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124 
(1993).  The following rules with regard to claims addressing 
the issue of chronicity.  Chronicity under the provisions of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2001).  

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the evidence supports the claim 
or is in relative equipoise, the veteran prevails.  Id., 
1 Vet. App. at 56.  Further, where the fair preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule has no application.

The veteran's service medical records do not reveal any 
report or clinical findings indicative of any symptoms or 
impairment involving the right shoulder but, as discussed in 
more detail above, he is shown to have chronic left hip 
disability of service origin.  

VA and private medical records from March 1988 to May 1998 
document intermittent treatment for various symptoms and 
impairment, including the veteran's service-connected left 
hip disability.  Right shoulder impairment appears to have 
been initially recorded on private medical examination in 
November 1996, at which time he reported a 3-month history of 
right shoulder pain without history of any ascertainable 
injury; on examination, he also reported a long history of 
left hip impairment, noting that for the past 5-7 years, he 
used a cane.  On examination, rotator cuff tendonitis and 
bursitis with impingement syndrome of the right shoulder were 
diagnosed.  In July 1997, he reported right shoulder pain and 
impaired motion, and a history of injury in 1983; magnetic 
resonance imaging study of the right shoulder showed probable 
tendonitis, hypertrophic changes of the acromio-clavicular 
joint with impression on the supraspinatus junction (which 
could contribute to an impingement syndrome in the proper 
clinical setting), and probable tear of the anterior glenoid 
labrum.  In September 1997, diagnosis of impingement syndrome 
of the right shoulder was confirmed, and arthroscopic surgery 
of that shoulder was performed.  He continued to complain of 
right shoulder pain and functional impairment despite 
treatment and therapy.  On examination in October 1997, he 
indicated he had a recent left hip "incident" resulting in 
increased pain and affecting his ability to walk; he 
reportedly walked with a cane in his left hand.  

In June 1998, a private physician indicated that the veteran 
had left hip and right shoulder pain, and that he asked him 
whether his right shoulder pain was related to his use of a 
cane for ambulation due to his hip disability.  The 
physician's answer was that the shoulder was "most 
definitely" not meant to be a weight-bearing joint and, with 
extended use of canes, a shoulder could develop impingement 
syndrome and even rotator cuff tears.  

VA and private medical records from June 1998 to December 
2000 document intermittent treatment for various symptoms and 
illnesses including right shoulder pain and impairment.  In 
December 1999, a private physician indicated that the veteran 
had long history of right hip and right leg pain, possibly 
related to the fact that he was using a cane in his right 
upper extremity for "so many years," and placing so much 
weight on his right lower extremity (due to the left hip 
disability).  

At the April 2001 RO hearing, the veteran and his spouse did 
not offer any testimony relative to the claimed right 
shoulder disability.

On VA orthopedic examination in May 2001, including a review 
of the claims file, the veteran indicated that he noticed 
right shoulder symptoms in 1960 or 1961, without 
precipitating injury; beginning in about 1988 or 1989, he 
reportedly used two canes for ambulation due to left hip 
impairment; he later used only one cane for about 7 years, 
which he mostly held in the right hand, but had not used a 
cane since the last left hip surgery (about 11/2 years 
earlier).  On examination, healed arthroscopic scars were 
noted over the right shoulder; X-ray study of the shoulder 
showed degenerative joint disease, and range of shoulder 
motion was impaired.  Status post arthroscopic surgery of the 
right shoulder, with impingement syndrome, was diagnosed.  
The examiner opined that the right shoulder impingement 
syndrome was not related to the veteran's service-connected 
left hip disability because, according to history reported on 
examination, right shoulder symptoms had their onset in 1960 
or 1961, shortly after left hip lipoma excision and before 
any difficulty with the area of the left trochanter.  He also 
opined that the right shoulder disability was not aggravated 
by the service-connected left hip disability.

At a January 2002 video conference hearing, the veteran 
testified that his right shoulder pain and impairment, 
required surgery and developed as a result of the placing a 
strain and pressure on that shoulder by a cane which he began 
to use due to left hip disability in about 1988 or 1989; he 
denied any identifiable injury to the right shoulder.  He 
indicated that a private physician informed him that his 
right shoulder impairment had its onset due to the pressure 
which he placed on that shoulder with the cane.  His spouse 
did not offer any testimony relative to the claimed right 
shoulder disability.  

Based on a full review of all of the evidence of record, the 
Board finds that service connection for chronic right 
shoulder disability is unwarranted.  As noted above, the 
veteran's service medical records do not reveal any report or 
clinical finding indicative of any trauma, symptoms, or 
impairment of the right shoulder, nor had any pertinent 
complaints or clinical findings been identified for many 
years after separation from service.  The first post-service 
clinical evidence pertinent to his service connection claim 
consists of private medical records in and after November 
1996, recording complaints and clinical findings of 
impairment of the right shoulder.  The Board notes that his 
physician opined in June 1998, in general terms, in response 
to the veteran's direct inquiry into the subject matter, that 
the shoulder is not meant to be a weight-bearing joint and 
that straining a shoulder by subjecting it to use of a cane 
may cause chronic impairment such as impingement syndrome or 
rotator cuff injury.  However, he did not conclude that this 
veteran's right shoulder disability was related to his left 
hip disability, nor did he provide any explanation as to why 
the two may be related in this particular case.  Moreover, on 
VA orthopedic examination in May 2001, performed together 
with a full review of the claims file, the examiner opined 
that there was no relationship between this veteran's 
service-connected left hip disability and the impairment of 
his right shoulder; this opinion was specific to this 
veteran's situation.  Here, the Board deems more persuasive 
the conclusions of the examining physician who recently 
examined the veteran and thoroughly reviewed the entire 
claims file in conjunction with his medical opinion, 
addressing the facts specific to this case.

The Board is mindful of the veteran's contention that his 
right shoulder disability developed as result of his service-
connected left hip disability, in that use of a cane for 
ambulation placed significant, repeated pressure on the right 
shoulder.  While the sincerity of his contention is 
unchallenged and his competence to testify with regard to 
observable symptoms such as pain and functional impairment is 
noted, consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is simply not competent, as a layman, to render a 
medical diagnosis of chronic disability of the right shoulder 
or to opine as to an etiological link between any current 
symptoms and active service or the service-connected left hip 
disability.  See Grivois v. Brown, 6 Vet. App. 136 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, (1992).

The Board has considered the matter of resolving the benefit 
of the doubt in the veteran's favor; however, application of 
the rule is only appropriate when the evidence is evenly 
balanced.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-
56.  Such is not the case here where the weight of the 
evidence is to the effect that the veteran's right shoulder 
disability was not incurred or aggravated in service and is 
unrelated to any service-connected disability (this 
conclusion is supported by the comprehensive VA medical 
opinion in May 2001, prepared in conjunction with a review of 
the entire claims file and the clinical evidence contained 
therein).  

ORDER

A 30 percent disability rating for left trochanteric 
bursitis, status post excision of femoral exostosis and 
bursectomy, is granted, subject to the law and regulations 
governing the payment of monetary awards.

Service connection for chronic right shoulder disability is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


